Title: Memorandum Books, 1776
From: Jefferson, Thomas
To: 


          1776.
          
            
              Jan.
              1.
              
              Pd. entertt. at Ewens’s 15/7½.
            
            
              
              Pd. ferrge. at do. 13/1½.
            
            
              
              2.
              
              Pd. lodging, dinner &c. at Bush town 26/3.
            
            
              
              Pd. a smith at do. 8/4.
            
            
              
              Gave servts. at do. 3/9.
            
            
              
              3.
              
              Pd. a smith at Baltimore 17/6.
            
            
              
              Pd. dinner, lodgg. breakfast &c. Baltimore £1–13–1½.
            
            
              
              Gave servt. at do. 1/10½.
            
            
              
              Pd. ferrge. over Patapsco 6/7.
            
            
              
              Pd. feeding horses &c. at do. 1/8.
            
            
              
              Gave ferrymen 1/10.
            
            
              
              4.
              
              Pd. lodging &c. at Rawlings’s 23/2.
            
            
              
              Pd. ferrge. over Patuxent 4/1½.
            
            
              
              Pd. dinner &c. Uppr. Marlbro 10/9¼.
            
            
              
              5.
              
              Pd. lodging &c. Piscataway 15/7½.
            
            
              
              Pd. barber at do. 1/.
            
            
            
              
              Pd. breakfast &c. Port tobacco 6/6¾.
            
            
              
              6.
              
              Pd. ferriage at Young’s 12/.
            
            
              
              Pd. entertt. at do. 17/4.
            
            
              
              Gave a servt. 1/.
            
            
              
                    Virginia Currency
            
            
              
              Pd. feeding horses &c. at Howe’s 17/3.
            
            
              
              Gave T. Pleasants to bear expences of Colo. Harrison’s boy 10/.
            
            
              
              Gave ferrymen 2/.
            
            
              Jan.
              7.
              
              Gave a servt. 3/.
            
            
              
              Pd. ferrge. at Fredsburgh. 2/.
            
            
              
              Pd. barber at do. 1/.
            
            
              
              8.
              
              Pd. Robt. Dickerson stockg. a gun 34/.
            
            
              Postd.
              11.
              
              Pd. Neilson 26/.
            
            
              
              13.
              
              Pd. Colo. Lewis’s Mat for bringg. goats 1/6.
            
            
              
              14.
              
              Pd. Lewis’s Davy for hops 3/.
            
            
              
              16.
              
              On settlement with Jo. Anderson he has done 96. perch of stone work @ 3/6 which comes to £16–16.
            
            
              
              18.
              
              On settlement with do. I am in his debt £6–13–4½.
            
            
              
              Balances due at the smith’s shop & assigned me
            
            
              ✓✓Postd.
                 Jane Jefferson    0–19–3.   Philip Mazzei5–4–7.   my own account50–8–2.   Thos. Garth2–17–0.   Randolph Jefferson0–11–0.   Joseph Anderson0–15–0.   Thos. Warren0–2–0.   Peter Marks3–14–0.   Thos. Mann Randolph5–6–9.   Nicholas Lewis1–5–0.   Wm. Beck0–6–10.   Hierom Gaines1–3–9  72–13–4 
            
            
              
              Charge the above balances respectively.
            
            
              
              James Kerr (Albemarle). Gave opinion on Birch’s will.
            
            
              Jan.
              25.
              
              Pd. Jos. Anderson 3/7½.
            
            
              
              28.
              
              Broached a pipe of Madeira, vintage of 1770.
            
            
            
              Feb.
              3.
              
              On settlement of accts. with B. Calvert I am this day in his debt £6–11–9.
            
            
              
              Charge Jos. Neilson 20/ of the above for work done for him.
            
            
              
              8.
              
              Pd. Reynolds for a deer 20/.
            
            
              
              Gave Garth to buy flax wheel 16/.
            
            
              
              Pd. Micajah Chiles for bringing up Rice’s things 6/.
            
            
              
              Pd. for oysters 2/.
            
            
              
              Assumed to Isaac Davies for Sumpter 36/.
            
            
              
              9.
              
              Accepted Jo. Anderson’s order in favor of Stephen Chambers £2–9–10.
            
            
              
              Let Chambers have 3. bush. wheat 7/6.
            
            
              
              13.
              
              Charge Neilson 2. galls. rum.
            
            
              
              16.
              
              Gave Anthony Murray order on H. Skipwith for money due on my note, to wit £100. with intt. from Apr. 30. 1773.
            
            
              
              Assumed to Wat. Mousley for Wingo £4–12–9.
            
            
              
              17.
              
              Gave my note to S. Taliaferro for Nelson £12.
            
            
              
              18.
              
              Agreed with Geo. Bradby for another year. I am to give him £8. & meat as is given to the other negroes of our family. He pays his own levies taxes &c. & clothes himself.
            
            
              
              28.
              
              Watkins v. Jones. A caveat. See 1771. Dec. 9. The pl. sais he desired me not to enter this. Qu. if before I entered it. If so, remit fee.
            
            
              Feb.
              29.
              
              Lasly v. Ragland. Gave Stephen Chambers order on John Lasley for 45/. It was subjoined to Lasley’s letter acknowledging the debt.
            
            
              Mar.
              11.
              
              Balance due from me to Andrew Defoe 15/3 which I am to pay Reuben Lindsay.
            
            
              Postd.
              
              
              Charge Jo. Anderson my order to J. Walker for smith’s work 12/9.
            
            
              
              14.
              
              Assumed to G. Divers for James Lewis for sawing done by direction of Frazer £8–3.
            
            
              
              Recd. of W. Fleming 46⅕ cubical feet cherry plank for which I am to give it’s value in mahogany.
            
            
              
              Recd. of W. Johnson’s acct. from Mr. Manson. If any balance in my hands after paying Minor’s note I am to reserve it for him.
            
            
              
              15.
              
              Thos. Anderson, Buckingham. Charge him 21/6 for opinion in Couch’s case.
            
            
              
              17.
              
              Borrowed of P. Mazzei £3–10.
            
            
              
              Pd. J. Carter by order of E. Carter travelling expences of Rice pd. by E. C. in Fredsbgh. £3–10.
            
            
            
              
              25.
              
              Assumed to pay Thos. Potter for Bishop 55/3.
            
            
              
              26.
              
              Thos. Evans. Recd. of him for law acct. 20/.
            
            
              
              Pd. Randolph’s Jamey 3/.
            
            
              
              Everallin foaled this day, a sorrel mare foal by J. Bolling’s Fearnought.
            
            
              
              31.
              
              My mother died about 8. oclock this morning in the 57th. year of her age.
            
            
              Apr.
              1.
              
              Pd. Ursula for eggs 3¾d.
            
            
              
              Pd. Betty Hemings for a pullet 7½d.
            
            
              
              3.
              
              Pd. for a pullet 7½d.
            
            
              
              Sent Kindred 22 ℔ of beef.
            
            
              
              D. Hylton sais he let me have 129. ℔ steel cost £3. sterl. per C advance 75. pr. Cent.
            
            
              
              6.
              
              Pd. Juno for a pullet 7½d.
            
            
              
              8.
              
              Gave Rice 3/10½.
            
            
              
              17.
              
              Assumed to Mr. Manson for  Adcock by order of Jos. Neilson 16/6.
            
            
              
              20.
              
              Charge John Beckley my order on Mr. Cox for 15. barrels corn at market price which I beleive is 6/.
            
            
              ✓
              23.
              
              Give my mother’s estate credit for
            
            
              
              6½ yds. Virginia cloth @ 2/6.
            
            
              
              a coffee mill. For price search Mitchell’s accts.
            
            
              
              a flax wheel (I pd. Sumpter for it.)
            
            
              
              15. ℔ hog’s lard.
            
            
              
              332. ℔ bacon, part smoked, part just hung.
            
            
              
              24.
              
              Assumed to Hierom Gaines for T. Potter by order of Bishop 26/ in part of the 55/3.
            
            
              
              Charge Hierom Gaines 18½ ℔ iron used by him.
            
            
              
              Charge do.  ℔ old iron from chariot wheels @ 2d.
            
            
              
              Charge P. Mazzei allowed Hierom Gaines in account for mending his chair 7/6.
            
            
              
              Pd. P. Mazzei £3–10.
            
            
            
              Apr.
              25.
              
              Pd. Granny Smothers fee for B. Hemings 10/.
            
            
              
              Credit Anderson Bryan for a horse at Elk hill as valued by Holman & Stegar £12.
            
            
              
              26.
              
              Sent (as we guess) 20 ℔ bacon 8 ℔ beef to Kindred.
            
            
              
              27.
              
              Drew order on H. Skipwith in favr. of Richard Bennet for £60.
            
            
              
              30.
              
              Pd. by Mrs. Jefferson to Jouett for sundries 29/.
            
            
              May
              1.
              
              Charge Thos. Potter 1. barrl. corn 6/.
            
            
              
              State of the money recd. for purchasing powder for the county & for the poor of Boston.
            
            
              
                £s d   from  John Henderson   Boston money   0–10–0  Powder do.1–10–0  Bennet HendersonPowder do.3–16–0  Nicholas LewisBoston Money29–2–2½   Powder do.49–4–9½   £84–3–0 
            
            
              
              Besides the above actually received J. Walker desires me to pay & charge to him £23–1–6 but qu. how much Powder money & how much Boston.
            
            
              
              2.
              
              Charge Jos. Neilson 3. galls. rum.
            
            
              
              3.
              
              Charles Sims, Albemarle. Charge him 21/6 for an opn. in T. McDaniel’s case.
            
            
              
              Thos. Anderson, Buckingham. Charge him 21/6 for opn. in Staten’s case & Thomas’s case.
            
            
              
              Gave T. Garth the following orders for law balances.
            
            
              
                £ s d     John Haden       12–16–0   Thos. Anderson2–3–0   Thos. Johnson2–12–6   Daniel Maupin junr.1–0–0   Daniel Maupin senr.1–12–0   John McCue0–19–9   James Bishop2–2–6   Joseph Sowel2–12–6   Philemon Snell1–0–0   £26–18–3  
            
            
              
              (None of the above were paid but D. Maupin junr.’s.)
            
            
            
              MayPosted.
              4.
              
              On settlement with T. Warren allowed him 19/7 for W. Beck & 7/8 due from my brother to Warren at New Kent courthouse, wch. charge.
            
            
              
              Agreed with Jos. Pond to give him 10/ for what he has already done at brickmaking & £3. a month from this day as long as season continues.
            
            
              
              6.
              
              Pd. B. Calvert £3.
            
            
              
              Pd. Jos. Neilson £3.
            
            
              
              Pd. Phill 5/.
            
            
              
              7.
              
              Left with Mrs. Jefferson £10.
            
            
              
              Set out for Philadelphia.
            
            
              
              8.
              
              Pd. Orange Ct. House breakfast &c. 3/.
            
            
              
              Pd. a smith on the road 7½d.
            
            
              
              Pd. at Culpeppr. Ct. house dinner &c. 5/.
            
            
              
              9.
              
              Pd. at Fauqr. Ct. house breakft. &c. 3/.
            
            
              
              Pd. smith at do. 7½d.
            
            
              
              Pd. at Red house dinner &c. 4/3.
            
            
              May
              10.
              
              Pd. at Lacy’s lodgg. suppr. &c. 10/3.
            
            
              
              Pd. at Mcintire’s (Leesburgh) breakft. &c. 2/6.
            
            
              
              Pd. ferrge. at Knowland’s on Patowmack 3/9.
            
            
              
              Gave ferrymen 7½d.
            
            
              
                    Maryland currency.
            
            
              
              Pd. a barber in Frederick town 1/4.
            
            
              
              11.
              
              Pd. at Crush’s in do. dinnr. lodging &c. 15/6.
            
            
              
                    Pennsylvania.
            
            
              
              Pd. sadler in Tawny town 4d.
            
            
              
              Pd. at Caleb’s in do. breakft. 6/2.
            
            
            
              
              Pd. a barber in McAlister’s town 1/.
            
            
              
              12.
              
              Pd. at Rhenegher’s in do. dinnr. lodgg. &c. 11/6.
            
            
              
              Pd. at White’s in York town breakft. &c. 3/4.
            
            
              
              Pd. ferrge. at Wright’s. Susquehannah 5/.
            
            
              
              Gave watermen 1/3.
            
            
              
              13.
              
              Pd. Ryckhart’s in Lancaster dinnr. lodgg. &c. 17/1.
            
            
              
              Pd. at the bull for breakft. &c. 3/.
            
            
              
              Pd. at Black horse for cyder 3d.
            
            
              
              14.
              
              Pd. Mrs. Withay’s in Chester, dinnr. lodgg. &c. 15/6.
            
            
              
              Pd. ferrge. over Schuylkill 1/.
            
            
              
              Gave watermen 3d.
            
            
              
              Got to Philadelphia.
            
            
              
              18.
              
              Pd. at Smith’s for punch 2/6.
            
            
              
              19.
              
              Pd. expences riding to fort, dining &c. 10/.
            
            
              
              20.
              
              Pd. Bartram for 6. spring locks 24/.
            
            
              May
              20.
              
              Pd. for paper 9d.
            
            
              
              Pd. for tooth brushes 8/6.
            
            
              
              Pd. Aitkin 10/.
            
            
              
              Recd. of Willing & Morris 300. dollars delegate money for which credit treasury.
            
            
              
              Pd. Bringhurst in full £60–4–5.
            
            
              
              Pd. Jefferies repairing watch &c. 21/.
            
            
              
              22.
              
              Pd. Roberts for sash bolts 18/6.
            
            
              
              Brookes for scissars & pencils 10/.
            
            
              
              Aitkin for sundries 42/.
            
            
              
              23.
              
              Took lodgings at Graaf’s.
            
            
            
              
              24.
              
              Pd. a barber 13d.
            
            
              
              Pd. Hillegas for fiddle strings 27/.
            
            
              
              26.
              
              Pd. expences riding 2/3.
            
            
              
              27.
              
              Pd. for toys 1/7.
            
            
              
              Pd. Randolph for 8. days lodging 40/.
            
            
              
              Pd. for a Relisher at Clarke’s 2/.
            
            
              
              28.
              
              Pd. for a Doll 2/.
            
            
              
              29.
              
              Pd. ferrge. of horses to pasture 6d.
            
            
              
              31.
              
              Gave a Tumbler 4d.
            
            
              
              Pd. for silver cover to an ivory book 45/.
            
            
              June
              1.
              
              Pd. for paper 2/6.
            
            
              
              Pd. Bradford for a map 8/6.
            
            
              
              Pd. Smith in full £4–15.
            
            
              
              Pd. seeing a monkey 1/.
            
            
              
              2.
              
              Pd. dinner &c. Smith’s 6/.
            
            
              
              Pd. ferrge. over Schuylkill 4d.
            
            
              June
              4.
              
              Pd. for a comb 5/.
            
            
              
              Pd. Graaf one week’s lodging 35/.
            
            
              
              Pd. for ½ ℔ tea & canister 20/.
            
            
              
              Pd. for wafers 4d.
            
            
              
              Pd. at Duff’s for punch 2/.
            
            
              
              5.
              
              Pd. at Greentree’s, dinner & club 7/.
            
            
              
              6.
              
              Pd. for window shutter rings 25/2.
            
            
              
              7.
              
              Pd. at Smith’s, dinner &c. 5/6.
            
            
              
              Pd. for shoes for Bob 8/.
            
            
              
              8.
              
              Pd. ferrge. for horses 4d.
            
            
              
              9.
              
              Pd. for 7 washballs 10/6.
            
            
              
              Pd. for stockings for Bob 7/.
            
            
              
              Pd. Mrs. Graaf one week’s lodging 35/.
            
            
              
              10.
              
              Pd. dinner at Smith’s 6/.
            
            
              
              11.
              
              Pd. for Window shutter rings £1–18–2.
            
            
              
              12.
              
              Recd. from Mr. Eppes by Myles Taylor 16. Dollars.
            
            
            
              
              13.
              
              Pd. dinner at Smith’s 6/.
            
            
              
              17.
              
              Pd. dinner at Smith’s 7/6.
            
            
              
              18.
              
              Pd. for a nest of trunks 7/6.
            
            
              
              Pd. ferrge. of horses 6d.
            
            
              
              Pd. dinner at Smith’s 6/6.
            
            
              
              19.
              
              Pd. King for handling six spring bolts 30/.
            
            
              
              Pd. Greentree for wine 6/.
            
            
              
              Pd. Corrie in full 30/6.
            
            
              
              Pd. Fox for 2 knives for myself 18/9.for 1. do. for R. Harvie 12/6.
            
            
              June
              20.
              
              Pd. dinner at Smith’s 7/.
            
            
              
              Pd. Hugh Walker for waggonage of sundries last winter to head of Elk 27/6.
            
            
              
              Pd. Aitkin for lining a map 5/.
            
            
              
              22.
              
              Pd. dinner at Smith’s 7/6.
            
            
              
              Pd. Sparhawk for pr. spurs 25/.
            
            
              
              Pd. ferrge. over Schuylkill &c. 10d.
            
            
              
              23.
              
              Pd. Graaf 2. weeks lodging &c. £3–10.
            
            
              
              24.
              
              Pd. Dinner at Smith’s 5/6.
            
            
              
              25.
              
              Pd. for 2. pr. stockings for Bob 15/.
            
            
              
              Pd. dinner at Smith’s 5/.
            
            
              
              Pd. for a straw hat 10/.
            
            
              
              27.
              
              Pd. Byrne for 6 weeks shaving & dressing 30/.
            
            
              
              28.
              
              Pd. Mrs. Loremore washing in full 39/9.
            
            
              
              30.
              
              Pd. Sparhawk for a pencil 1/6 a map 7/6.
            
            
              
              Pd. Dinner at Smith’s 8/6.
            
            
              
              31.
              
              Pd. expences riding 2/4.
            
            
              July
              1.
              
              Pd. ferrge. of horses 8d.
            
            
              
              3.
              
              Pd. Towne for Doctor Gilmer 7/6.
            
            
              
              Pd. do. for myself 7/6.
            
            
              
              Pd. Smith in full 15/6.
            
            
              
              4.
              
              Pd. Sparhawk for a thermometer £3–15.
            
            
            
              
              Pd. for 7 pr. women’s gloves 27/.
            
            
              
              Gave in charity 1/6.
            
            
              
              5.
              
              Pd. for a quire of paper 2/6.
            
            
              
              6.
              
              Pd. Mr. Braxton for 4 pr. cotton cards 48/.
            
            
              
              Pd. for pamphlets 6/.
            
            
              
              Pd. for beer 1/.
            
            
              July
              7.
              
              Pd. ferrge. riding 1/.
            
            
              
              8.
              
              Pd. Sparhawk for a Barometer £4–10.
            
            
              
              Pd. 2 dinners at Smith’s 18/6.
            
            
              
              9.
              
              Pd. dinner at Smith’s 5/8.
            
            
              
              10.
              
              Pd. Graaf 3 weeks lodging &c. £5–5.
            
            
              
              Advanced to do. £6.
            
            
              
              11.
              
              Pd. Byrne shaving &c. to this day 11/6.
            
            
              
              Pd. for a box 3/.
            
            
              
              Pd. the penny post 15/.
            
            
              
              12.
              
              Pd. Smith in full 28/.
            
            
              
              Pd. for pamphlets 2/9.
            
            
              
              13.
              
              Pd. Baush for 8 reeds £3–4–6.
            
            
              
              15.
              
              Pd. Rob. Morris for 12 ℔ powder.
            
            
              
              Pd. Smith in full 12/.
            
            
              
              Pd. for a book 12/6.
            
            
              
              16.
              
              Pd. Smith in full 13/6.
            
            
              
              17.
              
              Pd. for weaving 4. pr. stockings 21/.
            
            
              
              19.
              
              Pd. ferrge. riding 1/9.
            
            
              
              21.
              
              Pd. dinner at Frankfort 10/.
            
            
              
              24.
              
              Pd. Baush for 4. reeds 41/3.
            
            
              
              25.
              
              Pd. Smith in full 41/.
            
            
              
              26.
              
              Pd. for a pr. of gloves 10/.
            
            
              
              Pd. for a pamphlet 9d.
            
            
              
              27.
              
              Pd. dinner at Marks’s 9/.
            
            
              
              Gave T.N.’s Barnaby 2/6.
            
            
              
              29.
              
              Pd. for pamphlets 4/.
            
            
              
              Pd. Greentree in full 16/.
            
            
              July
              30.
              
              Pd. for a pamphlet 2/.
            
            
              
              31.
              
              Pd. for fruit 3d.
            
            
              Aug.
              1.
              
              Pd. for punch at Greentree’s 2/6.
            
            
            
              
              2.
              
              Pd. Smith in full 35/.
            
            
              
              3.
              
              Pd. Sparhawk for a map 30/.
            
            
              
              Pd. for 3. book case locks 7/6.
            
            
              
              Pd. dinner at Byrne’s 9/.
            
            
              
              4.
              
              Gave barber to buy Castile soap for me 22/6.
            
            
              
              Pd. ferrge. 4d.
            
            
              
              5.
              
              Pd. for printed linen 15/.
            
            
              
              6.
              
              Pd. for do. at Irwin’s 30/.
            
            
              
              2 butter prints 2/.
            
            
              
              Gave T. N.’s boy 4d.
            
            
              
              Pd. Fisher for sundries 32/6.
            
            
              
              Pd. for printed linen 51/.
            
            
              
              Pd. for do. & 5. oz. thread 30/9.
            
            
              
              Pd. for 4 glass cans for F. Eppes 10/.
            
            
              
              7.
              
              Pd. Gibson for pasturage &c. of 2. horses £7–12s–6d.
            
            
              
              8.
              
              Pd. Binks in full £1–5–9.
            
            
              
              Recd. of Willing & Morris delegate money on acct. of colony 200 Dollars = 75–0.
            
            
              
              Pd. Rob. Morris for Alexr. Spotswood £4–2–6.
            
            
              
              Pd. for 14 yds. Lustring £7–14.
            
            
              
              Pd. Stille in full £3–10.
            
            
              
              Pd. Dowig for mourning ring 45/ thimble 4/6.
            
            
              
              Pd. Barrell in full for sundries £13–12–1.
            
            
              
              Pd. Stansbury for F. Eppes 14/.
            
            
              
              Pd. do. for myself 3/9.
            
            
              
              Pd. Fisher for Durantz & needles £3–7–6.
            
            
              
              Pd. Hiltzheimer in full to tomorrow £11–15–6.
            
            
              
              Gave Bob for ferrge. 4d.
            
            
              Aug.
              9.
              
              Gave Bob to pay for blackg. 4/.
            
            
              
              10.
              
              Pd. Bell in full for books £4–16–9.
            
            
              
              11.
              
              Pd. breakfast at Rising sun 3/6.
            
            
              
              Pd. ferrge. 8d.
            
            
              
              12.
              
              Pd. ferrge. of horses 10d.
            
            
            
              
              13.
              
              Pd. Colo. F. Lee for 2. pr. cotton cards 5/.
            
            
              
              Pd. Smith in full £2–7–6.
            
            
              
              16.
              
              Pd. for pr. of clasps 7/10.
            
            
              
              Pd. for fruit 3d.
            
            
              
              19.
              
              Gave Bob 3d.
            
            
              
              20.
              
              Pd. Todd for mendg. chair £1–19–6.
            
            
              
              Pd. Starr for 6. pr. shoes £3–16.
            
            
              
              22.
              
              Lent Revd. Mr. Madison £12.
            
            
              
              23.
              
              Pd. for fishing tackle 20/6.
            
            
              
              24.
              
              Pd. Bell for books 22/6.
            
            
              
              Pd. dinner at falls of Schuylkill 10/.
            
            
              
              25.
              
              Pd. ferrge. of horses 7d.
            
            
              
              Pd. Gibson’s servt. pasturage of horses in full 30/.
            
            
              
              Charge F. Eppes a heckle bot. of Bringhurst for which I am charged in acct. £9. Two boxes for do. 5/.
            
            
              
              26.
              
              Recd. of Willing & Morris to be credited in the acct. of my delegate’s wages 300.D.
            
            
              
              Pd. Smith for 3. butt hinges 22/6.
            
            
              
              Pd. Aitken for a book 7/6.
            
            
              
              27.
              
              Pd. Mrs. Nelson for sundries bot. for Mrs. Jefferson £18–13–3½.
            
            
              
              Pd. for 6 crooked combs 9/.
            
            
              
              Pd. Marshall for tin work 20/.
            
            
              
              Pd. Binks for a whip 5/.
            
            
              Aug.
              28.
              
              Pd. Simpson 6 pr. women’s shoes £4.
            
            
              
              Pd. Smith in full 37/2.
            
            
              
              29.
              
              Pd. Dieterick Biking for Colo. Harrison 10/.
            
            
              
              Pd. Mrs. Graaf in full to this day £6–5.
            
            
              
              30.
              
              Pd. Nicholson for a double Gun lock £5–5.
            
            
              
              31.
              
              Pd. Heron for waggonage of a box to Culpepper C. H. 18/.
            
            
              
              Pd. Aitken in full 7/6.
            
            
              
              Pd. Bell 7/6.
            
            
              
              Pd. Hillegas for guitar strings £3–14.
            
            
              Sep.
              1.
              
              Pd. for punch at Indian king 1/.
            
            
            
              
              2.
              
              Pd. Mrs. Lorrimore for washing in full £3–15.
            
            
              
              Pd. John Hancock esq. the money I recd. May 1st. for the poor of Boston 98⅔ Dollars = £29–12 Virga.
            
            
              
              Pd. Parish for a hat for myself 50/.
            
            
              
              Pd. do. for a do. for Colo. T. M. Randolph 50/.
            
            
              
              Pd. Smith in full £2–8–4.
            
            
              
              Recd. of Willing & Morris to be credited in my acct. with the public as a delegate 300.D.
            
            
              
              Pd. B. Randolph’s workmen for 3 boxes 9/.
            
            
              
              Pd. Sparhawk £3.
            
            
              
              3.
              
              Pd. for cord 2/6.
            
            
              
              Pd. Heiltzheimer in full £5–7–6.
            
            
              
              Pd. barber 39/.
            
            
              
              Pd. Fox the smith for horse shoes 29/.
            
            
              
              Pd. Binks the sadler 9/.
            
            
              
              Pd. Smith dinner 7/6.
            
            
              
              Pd. Heiltzheimer’s horseler 5/.
            
            
              
              Pd. Mrs. Graaf in full 25/.
            
            
              
              Left Philadelphia.
            
            
              
              Pd. ferrge. Schuylkill 1/3.
            
            
              Sep.
              4.
              
              Pd. lodging &c. at the White horse 11/.
            
            
              
              Gave horseler 1/.
            
            
              
              Pd. breakft. &c. at the Three crowns 4/.
            
            
              
              Pd. barber in Lancaster 1/6.
            
            
              
              5.
              
              Pd. dinner lodging &c. at Ryckhart’s 21/3.
            
            
              
              Gave horseler 1/.
            
            
              
              Pd. ferrge. Susquehannah at Wright’s 5/.
            
            
              
              Gave ferrymen 1/.
            
            
              
              Gave in charity 5/.
            
            
              
              Pd. breakft. &c. at White’s in York 4/.
            
            
              
              Pd. for pr. garters 1/.
            
            
              
              6.
              
              Pd. at Rheneger’s in Mcalister’s town for dinner lodging &c. 16/4.
            
            
              
              Pd. breakft. &c. at Caleb’s in Tawney town 4/.
            
            
            
              
              Pd. barber in Frederic 1/.
            
            
              
              Pd. a sadler in do. 1/6.
            
            
              
              7.
              
              Pd. dinner, lodging &c. at Crush’s in Frederic 17/11.
            
            
              
              Gave horseler 11d.
            
            
              
                    Virginia.
            
            
              
              Pd. ferrge. at Knowland’s on Patowmack 3/7½d.
            
            
              
              Gave ferryman 5¾d.
            
            
              
              Pd. breakft. &c. at Mcentire’s in Leesburgh 3/2.
            
            
              
              8.
              
              Pd. dinner lodgg. &c. at Tyler’s at the Red house 9/8½d.
            
            
              
              Pd. Downman’s overseer for breakft. &c. 5/.
            
            
              
              9.
              
              Pd. at Porter’s for supper lodgg. &c. 5/.
            
            
              
              Arrived at Monticello.
            
            
              Sep.
              12.
              
              Recd. of Joseph Anderson by Colo. Anderson the bad 40/ bill paid him which I am to pay to Colo. Anderson or Capt. John Jones.
            
            
              
              Pd. Blair (a pedlar) waggonage of two boxes 15/.
            
            
              
              Pd. Dr. Gilmer by order of the Commee. the powder money I recd. May 1st. £54–11.
            
            
              
              13.
              
              Pd. Mrs. Lewis for my wife £4.
            
            
              
              Gave Upton (of whom S. Williams bot. a canoe for me) order on Thos. Anderson for 43/.
            
            
              
              Agreed with Randolph Johnson, a bricklayer, to work @ £4. a month. He begins tomorrow.
            
            
              
              Gave T. Carr’s horseler 9d.
            
            
              
              17.
              
              Gave Bob & Ned for going up chimney 1/.
            
            
              
              19.
              
              Pd. Shadreck Reynolds for a fawn 12/6.
            
            
              
              ✓
              Credit my mother’s estate a bottle of wine.
            
            
              
              22.
              
              Pd. Doctr. Gilmer powder money for J. Walker, by order of Committee £9–1–6.
            
            
              
              27.
              
              Pd. for hazlenuts 2/3.
            
            
              
              28.
              
              Gave Rice 5/.
            
            
              
              Pd. at Byrd ordinary for corn 2/.
            
            
              ✓
              30.
              
              Pd. Job Martin a blacksmith for Dab. Carr’s estate £4–15–9.
            
            
              
              ✓
              Pd. my sister Carr for John Shelton for pr. shoes for A. S. Jefferson 7/3.
            
            
              Oct.
              1.
              
              Pd. Doctr. Brydon for a visit to my wife 20/.
            
            
              
              4.
              
              Gave Mrs. Jefferson for Nanny & Rachael at Forest 11/9.
            
            
            
              
              6.
              
              Pd. dinner at Cole’s 6/2 gave ferrymen 1/.
            
            
              
              Pd. ferrge. at do. 5/6.
            
            
              
              Pd. for punch at Charlton’s 1/.
            
            
              Oct.
              8.
              
              Pd. ferrge. at Barrett’s 5/6.
            
            
              
              Gave ferrymen 1/6.
            
            
              
              10.
              
              Pd. ferrge. at Bryan’s 5/6.
            
            
              
              Pd. do. for B. Harrison 6d.
            
            
              
              15.
              
              Pd. Walter Lenox for cartage of sundries 15/.
            
            
              
              16.
              
              Recd. for advice in Pentecost’s case 21/6.
            
            
              
              17.
              
              Recd. of Colo. Harrison 8/.
            
            
              
              Gave Martin to buy sundries 14/6.
            
            
              
              Pd. Greenhow for toys 3/.
            
            
              
              18.
              
              Pd. postage 1/.
            
            
              
              Gave Martin to buy wood 6/.
            
            
              
              Gave Bob to pay for mendg. shoes 3/.
            
            
              
              Pd. for fodder 1/.
            
            
              
              19.
              
              Pd. for wood 6/6.
            
            
              
              Pd. ferrge. at Barrett’s 5/6.
            
            
              
              Pd. old acct. at do. 2/6.
            
            
              
              Pd. Mason the taylor 15/.
            
            
              
              20.
              
              Sent T. Nelson to pay Dunlap for Revd. W. Douglass 20/.
            
            
              
              21.
              
              Pd. ferrge. at Bryan’s 7/.
            
            
              
              Gave ferrymen 2/.
            
            
              
              Pd. Nicholson for 4 ℔ coffee 6/.
            
            
              
              Pd. Lockley for glasses 5/.
            
            
              
              22.
              
              Pd. Greenhow for sundries 20/.
            
            
              
              Pd. Nicholson for 6 cups & saucers 20/.
            
            
              
              Pd. for sugar 2/6 butter 1/3 bread 7½d.
            
            
              
              Pd. Nicholson shoes for Patsy 3/9.
            
            
              
              Pd. for bread & cake 7½d vinegar 7½d.
            
            
            
              
              Pd. for peck of apples 7½d.
            
            
              
              23.
              
              Pd. for a pamphlet 2/6.
            
            
              
              Pd. for barrel of cyder 20/ oysters 3/9.
            
            
              
              Pd. for bread 7½d 6 ℔ beef 2/ qt. of salt 1/3.
            
            
              Oct.
              24.
              
              Pd. for a leg of mutton 4/ bread 1/.
            
            
              
              25.
              
              Pd. for butter 1/3 bread 1/.
            
            
              
              Pd. Joseph Moore waggonage 25/.
            
            
              
              Pd. for toddy at Anderson’s 9d.
            
            
              
              26.
              
              Pd. for bread 1/3 books 3/9 ribbon 3/9.
            
            
              
              27.
              
              Pd. Mrs. Randolph in charity for Mrs. Meriton 20/.
            
            
              
              Pd. for 15. ℔ butter 20/ bread 1/.
            
            
              
              28.
              
              Pd. for bread 1/3 4 candles 2/.
            
            
              
              29.
              
              Pd. Greenhow for sundries 7/3.
            
            
              
              Pd. for bread 1/3 oyster 2/6.
            
            
              
              30.
              
              Pd. for bread 1/3 potatoes 1/3 oysters 2/6.
            
            
              
              Pd. for green twist 1/3 flour 1/3.
            
            
              
              31.
              
              Pd. for 6 ℔ beef 2/ bread 7½d.
            
            
              Nov.
              1.
              
              Pd. for 3. spoons 2/ bread 7½d 1 ℔ soap 1/.
            
            
              
              Pd. for 3 pigeons 1/3 4. oz. pepper 2/6.
            
            
              
              2.
              
              Pd. for a quarter of mutton 4/ 2 ℔ sugar 2/6.
            
            
              
              Pd. for bread 7½d.
            
            
              
              3.
              
              Pd. for bread 7½d.
            
            
              
              4.
              
              Pd. for candles 2/ bread 7½d 1 ℔ cheese 1/6.
            
            
              
              5.
              
              Pd. for oysters 1/3 apples 7½d bread 7½d.
            
            
              
              Pd. for quarter of shoat 3/ 10 ℔ beef 3/.
            
            
              
              6.
              
              Pd. for punch at Mrs. Vobe’s 2/.
            
            
              
              7.
              
              Recd. of Treasurer for Fal. Frazer £6–7–7½.
            
            
              
              Recd. of do. for William Dalton 40/.
            
            
              
              Recd. of do. for S. Taliaferro £3–1.
            
            
              
              Pd. for Fr. Eppes for 4 ℔ powder 34/.
            
            
              
              Pd. for bread 7½d a goose 2/.
            
            
              Nov.
              8.
              
              Pd. for bread 7½d lard 1/ oysters 3/9.
            
            
              
              9.
              
              Pd. for quarter of mutton 4/ beef 4/ bread 7½d.
            
            
              
              10.
              
              Pd. for shoes for Martin 6/.
            
            
              
              Pd. Baker the dentist 40/.
            
            
              
              Pd. for bread 7½d butter 1/4 potatoes 1/3.
            
            
              
              11.
              
              Pd. for bread 7½d cake 7½d.
            
            
              
              12.
              
              Pd. for bread 7½d.
            
            
              
              13.
              
              Pd. for a goose 2/6 bread & butter 2/.
            
            
              
              Pd. for 2 ℔ sugar 3/ 1 ℔ soap 1/3 milk 3¾d.
            
            
              
              14.
              
              Pd. for a turkey 4/ bread 1/3 wild fowl 2/6.
            
            
              
              Pd. for tea 2/6.
            
            
              
              15.
              
              Pd. for bread 1/3 2 doz. eggs 2/.
            
            
            
              
              16.
              
              Pd. for bread 1/3 2 candles 1/ beef 2/6.
            
            
              
              17.
              
              Pd. for bread & butter 2/6 hominy 1/3.
            
            
              
              18.
              
              Ragsdale’s acct. agt. me £30 to be pd. to P. Lyons.
            
            
              
              Pd. for bread 7½d gauze & blond lace 19/9.
            
            
              
              19.
              
              Pd. for bread 7½d.
            
            
              
              Recd. of T. Davies for books 8/.
            
            
              
              20.
              
              Pd. for bread 7½d.
            
            
              
              21.
              
              Pd. for bread 7½d butter 1/4 wild fowl 4/9.
            
            
              
              22.
              
              Pd. for bread 7½d 2 candles 1/.
            
            
              
              Pd. for milk at sundry times 1/3.
            
            
              
              23.
              
              Pd. for butter 1/4 bread 7½d oysters 2/6.
            
            
              
              24.
              
              Pd. for bread 7½d.
            
            
              
              25.
              
              Pd. for a goose 2/6 for partridges 1/3.for a quarter of shoat 3/9 for bread 7½d.
            
            
              
              26.
              
              Pd. for bread 1/.
            
            
              
              27.
              
              Pd. for bread 1/3 biscuit 3¾d milk 3¾d.
            
            
              
              Spoke to M. Phripp for 200. cub. feet mahogany to be sent to Richmond.
            
            
              Nov.
              28.
              
              Pd. for bread 1/.
            
            
              
              29.
              
              Pd. for bread 1/3 butter 1/4.
            
            
              
              Recd. of James Madison for books 17/6.
            
            
              
              Pd. for toddy at Mrs. Campbell’s 1/.
            
            
              
              Pd. for a Doll 12/6 pipkin 6/ ribbon 3/.
            
            
              
              Pd. for a grater 7½d a doz. patie-pans 11/3.
            
            
              
              Pd. for making 2 gowns 15/.
            
            
              
              30.
              
              Pd. ferrge. at Cowle’s 7/ gave ferrymen 2/.
            
            
              Dec.
              2.
              
              Recd. of T. Pleasants £50. & gave him order for 7. hhds. of my Bedford tobo. @ 18/ pr. C. to be delivd. by first of March.
            
            
              
              Pd. ferrge. at Bryan’s 3/ ferrymen 1/.
            
            
              
              Pd. for mending shoe 7½d.
            
            
              
              3.
              
              Pd. for bread 3¾d butter 1/6 a book 5/.
            
            
              
              Pd. Nicholson for sundries 7/9.
            
            
              
              4.
              
              Pd. Mrs. Campbell in full 10/6.
            
            
              
              Pd. Mrs. Hunter for 2 sugar dishes 2/6.
            
            
              
              Pd. for pr. snuffers 7½d candles 2/3.
            
            
              
              Pd. for carting furniture to Pinkney’s 4/.
            
            
              
              Took two rooms of Pinkney, no rent agreed on. He pays £25. for whole tenement. If I give him half of this it will be a plenty.
            
            
              
              5.
              
              Pd. for a book 12/6 wash bason 5/.
            
            
              
              Pd. for gauze 9/—pd. Craig the jeweller 5/.
            
            
              
              Recd. of Revd. Mr. Madison for cash lent Aug. 22. £9–12.
            
            
              
              Recd. of James Henry for books £3.
            
            
              
              Pd. Lefont in full 5/.
            
            
              Dec.
              5.
              
              Pd. Wm. Hughes by order of Jo. Anderson 23/4.
            
            
              
              Recd. of Isaac Zane for books £17–6.
            
            
              
              6.
              
              Pd. for bread 4d. mendg. Martin’s breeches 3/9.
            
            
              
              Pd. Dr. Mclurgh a visit to Mrs. Jefferson 26/6.
            
            
              
              Pd. Hill, for Genl. Washington & Custis £27–10–6.
            
            
              
              Pd. Mrs. Campbell 13/6.
            
            
              
              Sold my crop of tobo. (except the 7. hhds.) to Carter Braxton for Willing & Morris @ 20/ pr. C. & recd. a bill on Willing & Morris for £50. Pennsilva. currcy. = £40 Virga. which I inclosed to T. Nelson by Isaac Zane.
            
            
              
              7.
              
              Pd. Mr. Everard for writ taxes £3–15.
            
            
              
              Pd. do. for books of Horrock’s estate £3–10.
            
            
              
              Gave servts. at Mr. Wythe’s 14/.
            
            
              
              Pd. Greenhow for pullies for T. Pleasants 2/6.
            
            
              
              Left with Mrs. Drummond for Mr. Wythe 30/.
            
            
              
              Pd. Mrs. Vobe in full 40/7½.
            
            
              
              ✓
              Pd. do. for Mr. Wayles’s estate 8/9.
            
            
              
              Pd. Galt visit to Martin 13/9.
            
            
              
              Pd. John Mayo by ord. of John Hylton the balance of boot for Everallin £5.
            
            
            
              
              Pd. glazier 7½d Mrs. Vobe dinner 3/10.
            
            
              
              8.
              
                Pd.  Mazzei for Dixon the printer 12/6.   do. for Purdie 10/.  
            
            
              
              Pd. for candles 2/.
            
            
              
              Pd. ferrge. Cowle’s 3/ ferrymen 1/3 beer 1/8.
            
            
              Dec.
              10.
              
              Pd. Moses for mendg. shoe 1/3.
            
            
              
              Gave bonds to Peyton Randolph’s exrs. for the books bot. of them, viz. one for £38–7–6 paiable Feb. 26. 1777. the other for £191–12–6 paiable Nov. 25. 1777.
            
            
              
              12.
              
              Gave Johnson’s watermen 2/6.
            
            
              
              Gave Mr. Eppes’s do. 4/.
            
            
              
              13.
              
              Pd. Mr. Eppes for Bradley the smith £3.
            
            
              
              Recd. of T. Pleasants for pullies 2/6.
            
            
              
              14.
              
              Pd. ferrge. at four mile creek 4/8—ferryman 13d.
            
            
              
              15.
              
              Pd. John Ozburne for T. Pleasants £20–10. Note I had received about 1st. inst. of Wm. Gooch £25. (omitted to be set down in my memms.) to purchase salt. I got T. Pleasants to buy 25. bushels for Gooch & 10 for myself, which he did @ 16/3 pr. bush. Therefore £20–6–3 of the above £20–10 was to pay for Gooch’s salt & there still remains in my hands £4–13–9 to be returned to him.
            
            
              
              16.
              
              Pd. for 5. bush. salt more for W. Gooch £4 so have now 12/6 left of his.
            
            
              
              ✓
              Furnished A. S. Jefferson with 20/.
            
            
              
              Gave T. Pleasants order for another hhd. tobo. @ 18/.
            
            
              
              Desired T. Pleasants to answer J. Bolling’s draughts for necessaries for A. S. Jefferson.
            
            
              Dec.
              17.
              
              Pd. for fodder at Flat rock 1/3.
            
            
              
              18.
              
              Pd. Ben Harris for a gin for Colo. Coles 10/.
            
            
              
              Pd. do. for do. for myself 10/.
            
            
            
              
              24.
              
              Pd. Wm. Dalton (money recd. of Treasurer) 40/.
            
            
              
              Accepted Neilson’s order in favr. T. Warren £3.
            
            
              
              Charge Rice a month’s absence he worked for others while I was in Wmsbgh. to be made up at end of his time.
            
            
              
              Charge him ½ galln. brandy 2/6.
            
            
              
              Charge Jackson a galln. brandy 5/.
            
            
              
              B. Calvert says my balance to him is £4–14–3. Gave him order on T. Garth for 40/.
            
            
              
              31.
              
              Pd. S. Taliaferro (money recd. of Treasurer) £3–1s–3d.
            
          
         
          
          
            
              
              
                    Mrs. Jefferson’s rects. & paiments in 1776.
            
            
              
              Apr.
              14.
              
              Pd. Fanny for 7. chickens 2/3.
            
            
              
              
              Pd. Suckey Priddie for pr. stockings 3/.
            
            
              
              May
              12.
              
              Recd. 7 yds. cloth of Thos. Evans @ 2/6 per yd.
            
            
              
              
              24.
              
              Pd. Giovanni 20/.
            
            
              
              
              30.
              
              Borrowed of T. Garth £10.
            
            
              
              
              ✓
              Lent Randolph Jefferson £10.
            
            
              
              
              31.
              
              Note T. Garth has paid 40/ to a man (J. Beckly) for sawing plank for Mr. Jefferson.
            
            
              
              
              Pd. Mr. Carter’s waggoner bringg. letter 1/3.
            
            
              
              
              Pd. Harry for chickens 1/3.
            
            
              ✓
              June
              2.
              
              Pd. Suckey Priddie for estate of Mrs. Jane Jefferson 20/ (still due 1/11).
            
            
              
              June
              15.
              
              Pd. Nancy Murray makg. a gown 5/.
            
            
              
              
              20.
              
              Pd. John dressing my hair 5/.
            
            
              
              
              22.
              
              Pd. at Snodgrass’s store for Muslin £2–18. trimming 10/.
            
            
              
              
              Pd. for thread 12/4 gloves 2/.
            
            
              
              
              Pd. for a letter 1/3.
            
            
              
              
              24.
              
              Gave Mr. Cox’s children 2/.
            
            
              
              
              Delivd. Mr. Eppes to buy catgut 12/6.
            
            
              
              
              Pd. for whiskey 2/6 pd. 1/.
            
            
              
              
              Pd. for a book for Patsy 7½d.
            
            
              
              
              Pd. for a letter 2/.
            
            
              
              July
              4.
              
              Recd. of Mr. Eppes 5/ (part of the 12/6).
            
            
              
              
              8.
              
              Pd. for Powder blue 5/.
            
            
              
              
              20.
              
              Pd. Capt. Rob. Walker £6. (still due 3/).
            
            
              
              
              I am debtor to Mr. Eppes for Virginia cloth £3–2–6.
            
            
              
              Aug.
              
              
              I am debtor to Mason the taylor 15/.
            
          
         
          
          
          
            
              Observations on the weather
            
            
              Philadelphia 1776
            
            
              July.
               
               
              hour.
               
               
              
               
               
              thermom. 
                
              July.
               
               
              hour.
               
               
              
               
               
              thermom. 
            
            
               
              1.
              
              
               
              9– 0
              
              
              a.m.
              
              
              81½
              
              10.
              
              
               
              8.
              
              
              a.m.
              
              
              75.
            
            
              
              
              
              
              
              7–
              
              
              p.m.
              
              
              82.
              
              
              
              
              
              9–15.
              
              
              
              
              
              76½
            
            
              
              2.
              
              
              
              6.
              
              
              a.m.
              
              
              78.
              
              
              
              
              
              2– 0.
              
              
              p.m.
              
              
              80.
            
            
              
              
              
              
              
              9–40′
              
              
              a.m.
              
              
              78
              
              
              
              
              
              4–45′
              
              
              
              
              
              82.
            
            
              
              
              
              
              
              9.
              
              
              p.m.
              
              
              74
              
              
              
              
              
              6–30
              
              
              
              
              
              81½
            
            
              
              3.
              
              
              
              5–30′
              
              
              a.m.
              
              
              71½
              
              
              
              
              
              9–30
              
              
              
              
              
              78.
            
            
              
              
              
              
              
              1–30.
              
              
              p.m.
              
              
              76
              
              11.
              
              
              
              5–30
              
              
              a.m.
              
              
              74.
            
            
              
              
              
              
              
              8–10.
              
              
              
              
              
              74.
              
              
              
              
              
              8.
              
              
              
              
              
              76½
            
            
              
              4.
              
              
              
              6.
              
              
              a.m.
              
              
              68.
              
              
              
              
              
              9–40.
              
              
              p.m.
              
              
              75.
            
            
              
              
              
              
              
              9.
              
              
              
              
              
              72¼
              
              12.
              
              
              
              7.
              
              
              a.m.
              
              
              72.
            
            
              
              
              
              
              
              1.
              
              
              p.m.
              
              
              76
              
              
              
              
              
              9.
              
              
              
              
              
              72.
            
            
              
              
              
              
              
              9.
              
              
              
              
              
              73½
              
              
              
              
              
              8–50.
              
              
              p.m.
              
              
              72.
            
            
              
              5.
              
              
              
              6.
              
              
              a.m.
              
              
              71½
              
              13.
              
              
              
              5–30.
              
              
              a.m.
              
              
              71½
            
            
              
              
              
              
              
              9.
              
              
              
              
              
              72
              
              
              
              
              1
              1.
              
              
              
              
              
              74
            
            
              
              
              
              
              
              9.
              
              
              p.m.
              
              
              74.
              
              
              
              
              
              2.
              
              
              p.m.
              
              
              76
            
            
              
              6.
              
              
              
              5.
              
              
              a.m.
              
              
              74.
              
              
              
              
              
              6–45.
              
              
              
              
              
              76
            
            
              
              
              
              
              
              9.
              
              
              
              
              
              75.
              
              
              
              
              
              7–25
              
              
              
              
              
              76
            
            
              
              
              
              
              
              4.
              
              
              p.m.
              
              
              77.
              
              
              
              
              
              9–
              
              
              
              
              
              75
            
            
              
              
              
              
              10.
              
              
              
              
              
              74.
              
              
              
              
              rain
              
              
              
              
              
              
            
            
              
              7.
              
              
              
              6.
              
              
              a.m.
              
              
              71.
              
              14.
              
              
              
              6–50.
              
              
              a.m.
              
              
              73.
            
            
              
              
              
              
              10.
              
              
              
              
              
              73.
              
              
              
              
              rain
              
              
              
              
              
              
            
            
              
              
              
              
              
              1.
              
              
              p.m.
              
              
              74.
              
              
              
              
              
              9–30.
              
              
              
              
              
              72
            
            
              
              
              
              
              
              3–20′
              
              
              
              
              
              75
              
              
              
              
              rain.
              
              
              
              
              
              
            
            
              
              
              
              
              
              9–30.
              
              
              
              
              
              74
              
              
              
              
              
              1.
              
              
              p.
              
              
              71½
            
            
              
              8.
              
              
              
              5–35′
              
              
              a.m.
              
              
              75
              
              
              
              
              rain
              
              
              
              
              
              
            
            
              
              
              
              
              
              9.
              
              
              
              
              
              77½
              
              
              
              
              
              1–35
              
              
              
              
              
              70
            
            
              
              
              
              
              
              2.
              
              
              p.m.
              
              
              80.
              
              
              
              
              
              5.
              
              
              
              
              
              69
            
            
              
              
              
              
              
              5.
              
              
              
              
              
              81.
              
              
              
              
              
              8–45
              
              
              
              
              
              68½
            
            
              
              
              
              
              
              8–15′
              
              
              
              
              
              80
              
              15.
              
              
              
              6–30.
              
              
              a.m.
              
              
              66½
            
            
              
              
              
              
              
              9–30
              
              
              
              
              
              79
              
              
              
              
              
              9–
              
              
              
              
              
              68¼
            
            
              
              9 
              
              
              
              5–30
              
              
              a.m.
              
              
              75
              
              
              
              
              
              7–30.
              
              
              p.m.
              
              
              69½
            
            
              
              
              
              
              
              9
              
              
              
              
              
              77½
              
              
              
              
              
              9
              
              
              
              
              
              67
            
            
              
              
              
              
              
              6–30
              
              
              p.m.
              
              
              81½
              
              16.
              
              
              
              5–45.
              
              
              a.m.
              
              
              65½
            
            
              
              
              
              
              
              9–45
              
              
              
              
              
              78.
              
              
              
              
              
              9–45
              
              
              
              
              
              68½
            
            
            
              
              July.
              
              
              hour.
              
              
              
              
              
              thermom.
              
              July.
              
              
              hour. 
              
              
              
              
              
              thermom.
            
            
              
              
              
              
              
              7–15.
              
              
              p.m.
              
              
              72½
              
              
              
              
              
              7
              
              
              
              
              
              83½
            
            
              
              
              
              
              
              9
              
              
              
              
              
              71¾
              
              
              
              
              
              9–20
              
              
              
              
              
              81½
            
            
              
              17.
              
              
              
              6.
              
              
              a.m.
              
              
              69¾
              
              28.
              
              
              
              6–20.
              
              
              a.m.
              
              
              76¾
            
            
              
              
              
              
              10
              
              
              
              
              
              75.
              
              
              
              
              
              9
              
              
              
              
              
              79¾
            
            
              
              
              
              
              
              *9–30.
              
              
              p.m.
              
              
              74.
              
              
              
              
              11
              
              
              
              
              
              82
            
            
              
              18.
              
              
              
              5–30.
              
              
              a.m.
              
              
              73.
              
              
              
              
              12
              
              
              
              
              
              82¾
            
            
              
              
              
              
              10–15.
              
              
              
              
              
              76
              
              
              
              
              
              1
              
              
              p.m.
              
              
              83½
            
            
              
              
              
              
              
              8.
              
              
              p.m.
              
              
              80½
              
              
              
              
              
              2
              
              
              
              
              
              84½
            
            
              
              
              
              
              
              9.
              
              
              
              
              
              80.
              
              
              
              
              
              3
              
              
              
              
              
              85
            
            
              
              19.
              
              
              
              5–30.
              
              
              a.m.
              
              
              79.
              
              
              
              
              
              4
              
              
              
              
              
              85
            
            
              
              
              
              
              
              9
              
              
              
              
              
              79.
              
              
              
              
              
              5
              
              
              
              
              
              85
            
            
              
              
              
              
              
              4–30.
              
              
              p.m.
              
              
              79½
              
              
              
              
              
              6
              
              
              
              
              
              84
            
            
              
              
              
              
              
              8–45.
              
              
              
              
              
              77½
              
              
              
              
              
              7
              
              
              
              
              
              83
            
            
              
              20.
              
              
              
              5–30.
              
              
              a.m.
              
              
              72.
              
              
              
              
              
              8
              
              
              
              
              
              81½
            
            
              
              
              
              
              
              8–20.
              
              
              
              
              
              75.
              
              
              
              
              
              9
              
              
              
              
              
              80
            
            
              
              
              
              
              
              2–40.
              
              
              p.m.
              
              
              78¼
              
              
              
              
              10
              
              
              
              
              
              79¼
            
            
              
              
              
              
              
              6.
              
              
              
              
              
              78½
              
              29.
              
              
              
              6
              
              
              a.m.
              
              
              77
            
            
              
              
              
              
              
              9.
              
              
              
              
              
              76.
              
              
              
              
              
              9
              
              
              
              
              
              79
            
            
              
              21.
              
              
              
              5–15.
              
              
              a.m.
              
              
              75.
              
              
              
              
              
              5–20
              
              
              p.m.
              
              
              84½
            
            
              
              
              
              
              11–30.
              
              
              
              
              
              79.
              
              
              
              
              
              8
              
              
              
              
              
              83
            
            
              
              
              
              
              
              8.
              
              
              p.m.
              
              
              79.
              
              
              
              
              10
              
              
              
              
              
              82.
            
            
              
              
              
              
              
              9–15.
              
              
              
              
              
              77
              
              30
              
              
              *6–45.
              
              
              a.m.
              
              
              80
            
            
              
              22.
              
              
              
              6.
              
              
              a.m.
              
              
              74.
              
              
              
              
              
              9
              
              
              p.m.
              
              
              80
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              22.
              
              
              
              9– 0.
              
              
              a.m.
              
              
              77½
              
              31.
              
              
              
              6
              
              
              a.m.
              
              
              75
            
            
              
              
              
              
              
              5–20.
              
              
              p.m.
              
              
              84.
              
              
              
              
              10–
              
              
              
              
              
              79½
            
            
              
              
              
              
              
              9–15.
              
              
              
              
              
              80
              
              
              
              
              
              8–15
              
              
              p.m.
              
              
              81½
            
            
              
              23.
              
              
              
              6– 0.
              
              
              a.m.
              
              
              75
              
              
              
              
              
              9–30
              
              
              
              
              
              79¾
            
            
              
              
              
              
              
              9–15
              
              
              
              
              
              77
              
              Aug.
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              10–
              
              
              p.m.
              
              
              78
              
               1.
              
              
              *7
              
              
              a.m.
              
              
              76
            
            
              
              24.
              
              
              
              6–50.
              
              
              a.m.
              
              
              75
              
              
              
              
              
              9–45
              
              
              p.m.
              
              
              82
            
            
              
              
              
              
              
              9.
              
              
              
              
              
              75
              
               2.
              
              
              
              6
              
              
              a.m.
              
              
              77
            
            
              
              
              
              
              
              9–40.
              
              
              p.m.
              
              
              78½
              
              
              
              
              
              8
              
              
              p.m.
              
              
              80
            
            
              
              25.
              
              
              
              6.
              
              
              a.m.
              
              
              75
              
               3.
              
              
              
              6
              
              
              a.m.
              
              
              69
            
            
              
              
              
              
              
              9
              
              
              
              
              
              76½
              
               4.
              
              
              
              4–30.
              
              
              a.m.
              
              
              62½
            
            
              
              
              
              
              
              9.
              
              
              p.m.
              
              
              78.
              
              
              
              
              
              1
              
              
              p.m.
              
              
              76½
            
            
              
              26.
              
              
              
              6.
              
              
              a.m.
              
              
              72¼
              
               5.
              
              
              
              5
              
              
              a.m.
              
              
              65.
            
            
              
              
              
              
              
              9
              
              
              
              
              
              77½
              
              
              
              
              
              2–30.
              
              
              p.m.
              
              
              80.
            
            
              
              
              
              
              
              9–15.
              
              
              p.m.
              
              
              79½
              
               6.
              
              
              
              5–15.
              
              
              a.m.
              
              
              68.
            
            
              
              27.
              
              
              
              6–
              
              
              a.m.
              
              
              71½
              
               7
              
              
              
              4–45
              
              
              a.m.
              
              
              72.
            
            
              
              
              
              
              11
              
              
              
              
              
              80.
              
              
              
              
              
              
              
              
              p.m.
              
              
              80
            
            
              
              
              
              
              11–30
              
              
              
              
              
              81.
              
               8.
              
              
              
              4–30.
              
              
              a.m.
              
              
              74
            
            
              
              
              
              
              
              6.
              
              
              p.m.
              
              
              83½
              
              
              
              
              
              2–40.
              
              
              p.m.
              
              
              78¼
            
            
              
              
              This mark * denotes there had been
              
               9
              
              
              
              5–
              
              
              a.m.
              
              
              71
            
            
              
              
              
              
              
              
              rain previous.
              
              
              
              10.
              
              
              
              5–15.
              
              
              a.m.
              
              
              72½
            
            
            
              
              Aug.
              
              
              hour.
              
              
              
              
              
              thermom.
              
              Sep.
              
              
              hour.
              
              
              
              
              
              thermom.
            
            
              
              11 
              
              
              
              5–
              
              
              a.m.
              
              
              73.
              
               2.
              
              
              
              5–45.
              
              
              p.m.
              
              
              75
            
            
              
              
              
              
              
              1–30.
              
              
              p.m.
              
              
              79.
              
               3.
              
              
              
              5–45.
              
              
              a.m.
              
              
              66½
            
            
              
              12 
              
              
              
              5–45.
              
              
              a.m.
              
              
              74½
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              13 
              
              
              
              6–
              
              
              a.m.
              
              
              72
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              8–
              
              
              p.m.
              
              
              80
              
              Monticello
              
              
              
              
              
              
            
            
              
              14 
              
              
              
              5–15.
              
              
              a.m.
              
              
              72
              
              Sep.
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              8–
              
              
              p.m.
              
              
              80.
              
              11.
              
              
              
              8– 0
              
              
              a.m.
              
              
              69½
            
            
              
              15 
              
              
              *5–15
              
              
              a.m.
              
              
              72
              
              
              
              
              
              3– 0
              
              
              p.m.
              
              
              75
            
            
              
              16 
              
              
              
              5–30.
              
              
              a.m.
              
              
              73
              
              12.
              
              
              
              6–30.
              
              
              a.m.
              
              
              68.
            
            
              
              
              
              
              
              6–30.
              
              
              p.m.
              
              
              78½
              
              13.
              
              
              
              7– 0.
              
              
              a.m.
              
              
              69.
            
            
              
              17.
              
              
              *3–
              
              
              p.m.
              
              
              75½
              
              14.
              
              
              
              7–15.
              
              
              a.m.
              
              
              74.
            
            
              
              18.
              
              
              *8
              
              
              a.m.
              
              
              71
              
              
              
              
              
              3– 0.
              
              
              p.m.
              
              
              79.
            
            
              
              
              
              
              *5
              
              
              p.m.
              
              
              73
              
              15.
              
              
              
              6–30.
              
              
              a.m.
              
              
              76
            
            
              
              19 
              
              
              *7–15.
              
              
              a.m.
              
              
              69½
              
              
              
              
              
              3–30.
              
              
              p.m.
              
              
              81.
            
            
              
              
              
              
              
              5–
              
              
              p.m.
              
              
              72.
              
              16.
              
              
              
              7–15.
              
              
              a.m.
              
              
              76½
            
            
              
              20 
              
              
              
              6–15.
              
              
              a.m.
              
              
              70
              
              17
              
              
              
              9– 0.
              
              
              a.m.
              
              
              75
            
            
              
              
              
              
              
              5–
              
              
              p.m.
              
              
              76
              
              
              
              
              
              5–30.
              
              
              p.m.
              
              
              79
            
            
              
              21.
              
              
              
              6–30.
              
              
              a.m.
              
              
              73½
              
              18.
              
              
              
              6– 0.
              
              
              a.m.
              
              
              76
            
            
              
              
              
              
              
              8–30.
              
              
              p.m.
              
              
              80
              
              
              
              
              
              3–30.
              
              
              p.m.
              
              
              79
            
            
              
              22 
              
              
              *6–30.
              
              
              a.m.
              
              
              73
              
              19.
              
              
              
              6–45.
              
              
              a.m.
              
              
              73
            
            
              
              
              
              
              
              8–15
              
              
              p.m.
              
              
              79
              
              
              
              
              
              3–15.
              
              
              p.m.
              
              
              75
            
            
              
              23.
              
              
              
              5–30.
              
              
              a.m.
              
              
              71
              
              20.
              
              
              
              7– 0.
              
              
              a.m.
              
              
              70
            
            
              
              
              
              
              
              6–
              
              
              p.m.
              
              
              76
              
              21.
              
              
              
              4–30.
              
              
              p.m.
              
              
              74½
            
            
              
              24 
              
              
              *6–
              
              
              a.m.
              
              
              70
              
              22
              
              
              
              6–40.
              
              
              a.m.
              
              
              71
            
            
              
              
              
              
              
              8–
              
              
              p.m.
              
              
              74
              
              
              
              
              
              5–30.
              
              
              p.m.
              
              
              74½
            
            
              
              25 
              
              
              *2–30.
              
              
              p.m.
              
              
              78
              
              23
              
              
              
              7– 0.
              
              
              a.m.
              
              
              66
            
            
              
              26 
              
              
              *5–45.
              
              
              a.m.
              
              
              71.
              
              24
              
              
              
              7–20.
              
              
              a.m.
              
              
              60¾
            
            
              
              
              
              
              
              7–
              
              
              p.m.
              
              
              73
              
              25
              
              
              
              7–15.
              
              
              a.m.
              
              
              59½
            
            
              
              27.
              
              
              
              6–
              
              
              a.m.
              
              
              66
              
              26
              
              
              
              7–50.
              
              
              a.m.
              
              
              62½
            
            
              
              
              
              
              
              8–30.
              
              
              p.m.
              
              
              67
              
              27
              
              
              
              6–30.
              
              
              a.m.
              
              
              66
            
            
              
              28.
              
              
              
              5–
              
              
              a.m.
              
              
              59
              
              Williamsburgh.
              
              
              
              
              
              
            
            
              
              
              
              
              
              5–
              
              
              p.m.
              
              
              66¼
              
              Oct.
              
              
              
              
              
              
              
              
              
              
            
            
              
              29.
              
              
              
              5–
              
              
              a.m.
              
              
              58.
              
               1.
              
              
              10– 0.
              
              
              a.m.
              
              
              51½
            
            
              
              
              
              
              
              5–15
              
              
              p.m.
              
              
              68
              
              
              
              
              
              4– 0.
              
              
              p.m.
              
              
              47½
            
            
              
              30.
              
              
              
              5–12
              
              
              a.m.
              
              
              60
              
               2.
              
              
              
              7–45.
              
              
              a.m.
              
              
              40. frost
            
            
              
              
              
              
              
              1–45.
              
              
              p.m.
              
              
              68
              
              
              
              
              
              3–25.
              
              
              p.m.
              
              
              48.
            
            
              
              31.
              
              
              
              5–30.
              
              
              a.m.
              
              
              62
              
               3.
              
              
              
              7–10.
              
              
              a.m.
              
              
              41. frost
            
            
              
              
              
              
              
              9
              
              
              p.m.
              
              
              69
              
              
              
              
              
              2–40.
              
              
              p.m.
              
              
              51
            
            
              
              Sep.
              
              
              
              
              
              
              
              
              
              
              
               4.
              
              
              
              7–45.
              
              
              a.m.
              
              
              40½ frost
            
            
              
              1.
              
              
              
              5–15.
              
              
              a.m.
              
              
              60½
              
              
              
              
              
              9– 0.
              
              
              a.m.
              
              
              39
            
            
              
              
              
              
              
              1–30.
              
              
              p.m.
              
              
              71½
              
              
              
              
              
              4– 0.
              
              
              p.m.
              
              
              59
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
               5.
              
              
              
              7– 0.
              
              
              a.m.
              
              
              42½
            
            
              
              pump water at College
              57.
               
              
              
              
              
              
              4– 0.
              
              
              p.m.
              
              
              58.
            
            
              
              2.
              
              
              
              6–
              
              
              a.m.
              
              
              63¾
              
              
               6.
              
              
              
              7– 0.
              
              
              a.m.
              
              
              49
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              3– 0.
              
              
              p.m.
              
              
              59
            
            
            
              
              Oct.
              
              
              hour.
              
              
              
              
              
              thermom.
              
              
              
              
              hour.
              
              
              
              
              
              thermom.
            
            
              
              7.
              
              
              
              7– 0.
              
              
              a.m.
              
              
              46
              
              Monticello.
              
              
              
              
              
              
            
            
              
              8.
              
              
              
              7–40.
              
              
              p.m.
              
              
              47
              
              Dec.
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              4– 0.
              
              
              a.m.
              
              
              56½
              
              25.
              
              
              
              9–15.
              
              
              a.m.
              
              
              23½
            
            
              
              9.
              
              
              
              7–40.
              
              
              a.m.
              
              
              44½
              
              
              
              
              
              3– 0.
              
              
              p.m.
              
              
              30.
            
            
              
              
              
              
              
              4– 0.
              
              
              p.m.
              
              
              58.
              
              
              
              
              
              
              
              
              
              
              
              snow fell
            
            
              
              10.
              
              
              
              7–50.
              
              
              a.m.
              
              
              46½
              
              
              
              
              
              
              
              
              
              
              
              in one night
            
            
              
              11.
              
              
              
              7–30.
              
              
              a.m.
              
              
              51
              
              
              
              
              
              
              
              
              
              
              
              21. I. deep
            
            
              
              
              
              
              
              3–45.
              
              
              p.m.
              
              
              59
              
              26.
              
              
              
              8–45.
              
              
              a.m.
              
              
              29½
            
            
              
              12.
              
              
              
              7–30.
              
              
              a.m.
              
              
              45½
              
              
              
              
              11– 0.
              
              
              a.m.
              
              
              31¾
            
            
              
              
              
              
              
              3–30.
              
              
              p.m.
              
              
              47
              
              
              
              
              
              3–15.
              
              
              p.m.
              
              
              34¼
            
            
              
              13 
              
              
              
              7–50.
              
              
              a.m.
              
              
              39. frost
              
              27.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              30½
            
            
              
              
              
              
              
              3–45.
              
              
              p.m.
              
              
              52.
              
              
              
              
              
              3–30.
              
              
              p.m.
              
              
              34.
            
            
              
              14.
              
              
              
              7–45.
              
              
              a.m.
              
              
              38½ frost
              
              28.
              
              
              
              8–10.
              
              
              a.m.
              
              
              29.
            
            
              
              
              
              
              
              4– 0.
              
              
              p.m.
              
              
              53
              
              
              
              
              
              3–10.
              
              
              p.m.
              
              
              35.
            
            
              
              15.
              
              
              
              7–20.
              
              
              a.m.
              
              
              42.
              
              29.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              31½
            
            
              
              16.
              
              
              
              8–15.
              
              
              a.m.
              
              
              50½
              
              30.
              
              
              
              7–30.
              
              
              a.m.
              
              
              32¼
            
            
              
              17.
              
              
              
              7–45.
              
              
              a.m.
              
              
              45.
              
              31.
              
              
              
              8–15.
              
              
              a.m.
              
              
              34.
            
            
              
              
              
              
              
              3–30.
              
              
              p.m.
              
              
              50.
              
              
              
              
              
              3–40.
              
              
              p.m.
              
              
              38¾
            
            
              
              18.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              40. frost
              
              1777.
              
              
              
              
              
              
              
              
              
              
            
            
              
              19.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              39½ frost
              
              Jan.
              
              
              
              
              
              
              
              
              
              
            
            
              
              
              
              
              
              4–30.
              
              
              p.m.
              
              
              46
              
               1.
              
              
              
              8–10.
              
              
              a.m.
              
              
              37.
            
            
              
              20.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              41
              
              
              
              
              
              2–30.
              
              
              p.m.
              
              
              42.
            
            
              
              
              
              
              
              4–15.
              
              
              p.m.
              
              
              50½
              
               2.
              
              
              
              7–30.
              
              
              a.m.
              
              
              41½
            
            
              
              23.
              
              
              
              7–30.
              
              
              a.m.
              
              
              58
              
              
              
              
              
              3– 0.
              
              
              p.m.
              
              
              40.
            
            
              
              
              
              
              
              3–20.
              
              
              p.m.
              
              
              64
              
               3.
              
              
              
              7–45.
              
              
              a.m.
              
              
              29.
            
            
              
              24.
              
              
              
              7–50.
              
              
              a.m.
              
              
              60½
              
              
              
              
              
              4–30.
              
              
              p.m.
              
              
              33.
            
            
              
              25.
              
              
              
              7–35.
              
              
              a.m.
              
              
              61½
              
               4.
              
              
              
              7–50.
              
              
              a.m.
              
              
              32.
            
            
              
              
              
              
              
              3–25.
              
              
              p.m.
              
              
              72½
              
              
              
              
              
              2–30.
              
              
              p.m.
              
              
              35½
            
            
              
              26.
              
              
              
              7–30.
              
              
              a.m.
              
              
              65½
              
               5.
              
              
              
              7–45.
              
              
              a.m.
              
              
              27½
            
            
              
              27.
              
              
              
              7–45.
              
              
              a.m.
              
              
              49½
              
               6.
              
              
              
              7–45.
              
              
              a.m.
              
              
              29½
            
            
              
              28.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              43¼
              
               7.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              29.
            
            
              
              29.
              
              
              
              8–20.
              
              
              a.m.
              
              
              45¼
              
              
              
              
              
              3– 5.
              
              
              p.m.
              
              
              29½
            
            
              
              30.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              44.
              
               8.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              23¾
            
            
              
              Dec.
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              
              3–45.
              
              
              p.m.
              
              
              28¼
            
            
              
              3.
              
              
              
              8– 0.
              
              
              a.m.
              
              
              49.
              
               9.
              
              
              
              7–30.
              
              
              a.m.
              
              
              23¼
            
            
              
              
              
              
              
              
              
              
              
              
              
              
              
              10.
              
              
              
              7–45.
              
              
              a.m.
              
              
              22
            
          
         
          
          
            
              Barometrical Observations Sep. 15.
            
            
              height of mercury1st.  Monticello29.44 I.   shore of the river at the Tobacco landg.      30.062d.Monticello29.4851st.a spring on the N. E. side of Montalto29.52the top of Montalto29.1433 &c.2d.the spring on Montalto29.483d.Monticello29.445The mean of 1st. & 2d. observations at Monticello29.4625River shore at the Tobacco landing30.06     leaves difference of weight of air  .5975This by Nettleton’s table makes Height of Monticello 512.17 f.The Mean of 2d. & 3d. observns. at Monticello29.465Top of Montalto29.1433 &c. difference  .32166 &c.
            
            
              This by same table makes Montalto higher than Monticello 280.f. & the whole height of Montalto792.17 f.
            
            
              
            
            
              Difference between 2d. Observn. Monticello & 1st. at the spring .035.
            
            
              Difference between 3d. Observn. Monticello & 2d. at the spring .035.
            
            
              This makes the Spring lower than Monticello 30.2575 f.
            
          
         
          
          
            
              
              Desaguliers says a horse will draw 200 ℔ and work 8. hours a day walking 2½ miles an hour. If he is made to draw 240 ℔ he must work but 6 hours & go slower. He supposes the weight to hang over a pulley into a well or in some such way. If put on a carriage he will draw a great deal more.
            
            
              
              He sais he has often found that 5 men are equal in strength to one horse, upon a level, but up hill 3 men are equal to a horse.
            
            
              
              A man turning an horizontal axis by a winch, should not have above 30 ℔ acting against him if he is to work 10 hours a day & raise the weight 3½ feet in a second: this supposes the radius of the axis on which the weight is appended to be equal to the length of the winch. If the axis be smaller, he will raise more in proportion.
            
            
              
              If a windlass have a handle at each end standing at right angles to each other, 2 men will effect 70 ℔ as easily as one man does 30 ℔.
            
          
        